Exhibit 10.7

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (the “Agreement”) is entered
into as of February 12, 2015 (“Signing Date”), by and between KURA ONCOLOGY,
INC., a Delaware corporation (“Purchaser”), and ARAXES PHARMA LLC, a Delaware
limited liability company (“Seller”). The foregoing may be referred to
individually as a “Party” and collectively as “Parties” in this Agreement.

WHEREAS, Seller and Purchaser entered into an Asset Purchase Agreement (the
“Prior Asset Purchase Agreement”), effective December 23, 2014 (the “Effective
Date”);

WHEREAS, Seller and Purchaser desire to amend and restate the Prior Asset
Purchase Agreement as set forth in this Agreement, effective as of the Effective
Date.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. DEFINITIONS

1.1 “Affiliate” shall mean, with respect to a given party, any corporation,
company, partnership, joint venture or other entity that, directly or
indirectly, through one or more intermediaries, is controlled by, controlling,
or under common control with such party, as the case may be, but for only so
long as such control exists. As used in this Section 1.1, “control” shall mean
direct or indirect beneficial ownership of more than 50% (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in any corporation, company, partnership, joint venture, or other entity.

1.2 “Assets” shall mean:

(a) the Patent Rights;

(b) proprietary information, discoveries, methods, techniques, data, results and
other information of Seller which uniquely relate to the Patent Rights
(including without limitation laboratory notebooks), as further described on
Exhibit A; and

(c) all claims (including claims for past infringement or misappropriation of
intellectual property or intellectual property rights) and causes of action of
Seller against third parties (regardless of whether or not such claims and
causes of action have been asserted by Seller as of or prior to the Effective
Date) pertaining to or arising out of any of the Patent Rights or any items
described in Section 1.2(b), and all rights of indemnity, warranty rights,
rights of contribution, rights to refunds, rights of reimbursement and other
rights of recovery possessed by Seller pertaining to or arising out of such
claims and causes of action (regardless of whether such rights are currently
exercisable).

1.3 “Confidential Information” of a party shall mean, subject to the exceptions
specified below, all information disclosed by such party (the “disclosing
party”) to the other party (the “receiving party”), whether in oral, written,
graphic or electronic form. Notwithstanding the foregoing, the Assets shall be
deemed the Confidential Information of Purchaser (i.e., Purchaser shall be
considered the disclosing party and Seller shall be considered the receiving
party with respect thereto), and, except as otherwise provided in Article 5
hereof, the contents of this Agreement shall be considered the Confidential
Information of both parties. The term “Confidential Information” shall not
include

 

1.



--------------------------------------------------------------------------------

information which the receiving party can demonstrate by competent written
proof: (a) is now, or hereafter becomes, through no act or failure to act on the
part of the receiving party, generally known or available; (b) is known by the
receiving party at the time of receiving such information, as evidenced by its
written records; (c) is hereafter furnished to the receiving party by a third
party, as a matter of right and without restriction on disclosure; or (d) is
independently developed by the receiving party without any breach of this
Agreement; provided, however, that the exceptions set forth in the preceding
clauses (b) and (d) shall not apply to the Assets.

1.4 “EMA” means the European Medicines Agency or its successor agency.

1.5 “FDA” shall mean the U.S. Food & Drug Administration or its successor
agency.

1.6 “IND” shall mean an investigational new drug application (as more fully
defined in Section 312.3 of Title 21 of the U.S. Code of Federal Regulations)
filed with the FDA or the comparable application filed with any other Regulatory
Authority outside of the United States of America, which application is required
to commence human clinical trials in the applicable country or jurisdiction.

1.7 “NDA” shall mean a new drug application (as more fully defined in
Section 314.5, et seq., of Title 21 of the U.S. Code of Federal Regulations)
filed with the FDA or the comparable application filed with any other Regulatory
Authority outside the United States of America.

1.8 “Net Sales” means the gross amounts invoiced by Purchaser and its Affiliates
and licensees for sales or other dispositions of Products to third parties that
are not Affiliates or licensees, less the following items, as allocable to such
Products (if not previously deducted from the amount invoiced): (a) trade, cash
or quantity discounts, credits or allowances actually allowed; (b) charge back
payments, administrative fees, price reductions and rebates allowed or granted
to managed care organizations, government agencies or trade customers, including
wholesalers and chain and pharmacy buying groups; (c) credits actually allowed
for claims, allowances for damaged goods, retroactive price reductions or
returned goods; (d) prepaid freight, postage, shipping, customs duties and
insurance charges; and (e) sales taxes, value added taxes, duties and other
governmental charges actually paid in connection with the sale, to the extent
not reimbursed (but excluding what are commonly known as income taxes). Such
amounts shall be determined in accordance with U.S. generally applicable
accounting principles, consistently applied, and may include using accrual
accounting where applicable. In no event will any particular amount identified
above be deducted more than once in calculating Net Sales (i.e., no “double
counting” of reductions). Disposal or use of Products for marketing, regulatory
or development purposes, such as clinical trials, compassionate use or indigent
patient programs, without direct or indirect consideration, shall not be deemed
a sale or disposition for purposes of this Net Sales definition.

1.9 “Patent Rights” shall mean (a) the patent applications listed in Exhibit A
hereto; (b) patent applications that claim priority to any of the foregoing
patent applications; (c) continuing applications of any of the foregoing patent
applications, including divisions, substitutions, continuations and
continuations-in-part (but, in the case of continuations-in-part, only to the
extent the claims thereof are enabled by disclosure of the parent application);
(d) patents issued or issuing from any of the foregoing patent applications;
(e) reissues, reexaminations, restorations (including supplemental protection
certificates) and extensions of any of the foregoing patents and patent
applications; and (f) foreign counterparts of any of the foregoing patents and
patent applications; in each case, throughout the world, and regardless of
whether any of the foregoing has been filed or has issued as of the Effective
Date or is filed or issued at any time thereafter.

1.10 “Phase II Trial” means a clinical trial conducted on human study subjects
with the disease or condition being studied for the principal purpose of
achieving a preliminary determination of

 

2.



--------------------------------------------------------------------------------

efficacy or appropriate dosage ranges or information regarding potential
pharmacodynamic and predictive biomarkers, as further defined in Federal
Regulation 21 C.F.R. § 312.21(b) and its foreign equivalents.

1.11 “Phase III Trial” means a controlled clinical trial in humans of the
efficacy and safety of a Product, which is prospectively designed to demonstrate
statistically whether such Product is effective and safe for use in a particular
indication in a manner sufficient to file an NDA, as further defined in Federal
Regulation 21 C.F.R. § 312.21(c) and its foreign equivalents.

1.12 “Product” shall mean a pharmaceutical product, in any form or formulation,
that contains, comprises or incorporates any compound, the composition or method
of manufacture or use of which is covered by a claim of the Patent Rights.

1.13 “Regulatory Approval” means any and all approvals (including price and
reimbursement approvals, if required), licenses, registrations, exemptions or
authorizations of a Regulatory Authority that are required for the manufacture,
promotion, marketing, storage, import, export, transport, distribution, use,
offer for sale, sale or other commercialization of a Product in the applicable
country or regulatory jurisdiction.

1.14 “Regulatory Authority” shall mean any regulatory agency or governmental
authority in a country or other regulatory jurisdiction (including, without
limitation, any supra-national agency such as the European Medicines Agency),
the approval of which is necessary to market and sell a pharmaceutical product
in such country or other regulatory jurisdiction.

2. PURCHASE AND SALE OF ASSETS

2.1 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, including, without limitation, payment in accordance with Article 3,
and effective as of the Effective Date, Seller hereby sells, transfers, conveys,
assigns and delivers to Purchaser all of Seller’s right, title and interest in
and to the Assets, free and clear of any liens, claims, liabilities, options,
pledges, mortgages, security interests, restrictions and encumbrances of any
kind, whether accrued, absolute, contingent or otherwise. Without derogating
from the foregoing, and for the avoidance of doubt, it is hereby clarified that
upon such sale and assignment, Purchaser shall have the absolute right, at
Purchaser’s sole cost and expense: (a) to seek to have any existing intellectual
property rights in the Assets vested and/or registered in its name or as
directed by it and to protect and enhance its ownership of the Assets by
obtaining further and/or new intellectual property rights in the Assets anywhere
in the world; and (b) to develop and commercialize the Assets and/or products
which utilize or incorporate the Assets, including the rights for Purchaser, its
Affiliates and/or third parties licensed or otherwise authorized by Purchaser or
its Affiliates, to research, develop, promote, market, sell, distribute,
manufacture (or have manufactured), register, import, export or use the Assets
and/or products which utilize or incorporate the Assets.

2.2 Further Actions.

(a) From and after the Effective Date, Seller shall, without further
consideration, execute and deliver such documents and other instruments of
transfer, and take such other actions, as Purchaser determines in good faith to
be necessary or appropriate in order to put Purchaser in possession of, and to
vest in Purchaser, good, valid and unencumbered title to the Assets in
accordance with this Agreement and to effect, record, evidence and perfect the
assignment of the Assets to Purchaser. Without limiting the generality of the
foregoing, Seller shall execute and deliver to Purchaser such documents and
other instruments as Purchaser determines in good faith to be necessary or
appropriate in order to transfer to Purchaser, and to put Purchaser in
possession of and to vest in Purchaser, good, valid and

 

3.



--------------------------------------------------------------------------------

unencumbered title to, the Patent Rights, and to effect, record, evidence and
perfect Purchaser’s ownership of the Patent Rights, including patent assignments
that Purchaser may reasonably require.

(b) Seller hereby constitutes and appoints Purchaser, and any successor or
assign of Purchaser, its true and lawful attorney-in-fact with full power of
substitution for it and in its name, place and stead or otherwise on behalf of
it, its successors and assigns, and for the benefit of Purchaser and any
successor or assign of Purchaser, (i) to execute in the name of Seller and its
successors and assigns, instruments of conveyance with respect to the Assets,
(ii) from time to time to institute and prosecute in the name of Purchaser any
and all proceedings at law, in equity or otherwise which Purchaser or any
successor and assign of Purchaser may deem proper in order to collect, assert or
enforce any claims, rights or titles of any kind in and to the Assets, (iii) to
defend and compromise any and all actions, suits or proceedings in respect of
any of the Assets, and (iv) to do any and all such acts and things in
furtherance of the sale, transfer, conveyance, assignment and delivery of the
Assets as Purchaser or any successor or assign of Purchaser shall deem
advisable. Seller declares that the foregoing appointment and power of attorney
are coupled with an interest and are and shall be irrevocable and perpetual.

(c) From and after the Effective Date, Seller shall execute, verify, and deliver
(and/or cause its employees to execute, verify and deliver) such documents,
perform such other acts, and provide such other assistance as Purchaser may
reasonably request in order to apply for, prosecute, maintain, defend and
enforce the Patent Rights in any jurisdiction, provided that Purchaser shall
compensate Seller for the provision of such assistance (other than for mere
execution, verification and delivery of documents) at a reasonable hourly rate
to be mutually agreed by the parties for the time actually spent by Seller at
Purchaser’s request on providing such assistance.

3. PAYMENTS

3.1 Purchase Price. In full consideration of the assignments and other rights
conveyed to or conferred upon Purchaser under Article 2 hereof, Purchaser shall:

(a) issue to Seller a convertible promissory note in the principal amount of
five hundred thousand dollars ($500,000) on the terms set forth in the form of
convertible promissory note attached hereto as Exhibit B (the “Convertible
Note”);

(b) pay to Seller contingent payments (the “Milestone Payments”) for the
achievement of the following milestone events (the “Milestone Events”) by
Purchaser or its Affiliate or licensee in the amounts set forth below, which
shall be payable […***…] days after the achievement of the applicable Milestone
Event:

(i) $[…***…];

(ii) $[…***…];

(iii) $[…***…];

(iv) $[…***…];

(v) $[…***…];

 

***Confidential Treatment Requested

 

4.



--------------------------------------------------------------------------------

(vi) $[…***…];

(vii) $[…***…];

(viii) $[…***…]; and

(ix) $[…***…].

(c) pay to Seller royalties on Products sold by or on behalf of Purchaser or its
Affiliates or licensees (the “Royalties”) on a Product-by-Product and
country-by-country basis during the period from the first commercial sale of a
Product in a given country through the date of expiration of the last-to-expire
of the Patent Rights that include a […***…] (the “Royalty Period”). Royalties
due each calendar year during the Royalty Period shall be calculated by
multiplying the incremental Net Sales of Products for such year against the
applicable royalty rate identified below, subject to any applicable reductions
provided for in Section 3.4, with each royalty rate referred to below applying
only to that increment of Net Sales that falls within the incremental sales
bracket for such royalty rate.

 

Annual aggregate Net Sales of Products Royalty Rate Less than or equal to
$[…***…] […***…]% Greater than $[…***…] and less than or equal to $[…***…]
[…***…]% Greater than $[…***…] […***…]%

To illustrate, if, for example, aggregate annual worldwide Net Sales of Products
upon which royalties are due and payable as provided in this Section 3.1(c) were
$[…***…] during any year of the Royalty Period, then absent any reductions
pursuant to Section 3.4, the royalties due would be calculated as follows:
([…***…] x $[…***…]) + ([…***…] x $[…***…]).

3.2 Royalty and Milestone Payments. Royalties due under Section 3.1(c) shall be
paid no later than […***…] days following the end of each calendar quarter
during the Royalty Period and accompanied by a reasonably detailed written
accounting of Net Sales for the applicable calendar quarter in sufficient detail
to permit confirmation of the accuracy of the Royalties paid. The Milestone
Payments and Royalties shall be payable in U.S. dollars by wire transfer to a
bank and account designated in writing by Seller, unless otherwise specified in
writing by Seller. Except as otherwise provided in Section 3.1(b)(v), each of
the Milestone Payments shall be payable one time only upon the first occurrence
of the applicable Milestone Event, regardless of the number of Products
developed or the indications for which any Product is developed. When conversion
of payments from any foreign currency is required in connection with the payment
of any Royalties, such conversion shall be made using the exchange rate used by
Purchaser or, as applicable, its Affiliate or licensee, in its accounting system
for the calendar quarter to which such payments relate. Purchaser shall be
solely responsible for any payments due or payable to any third party in
connection with the development or commercialization of any Product.

 

***Confidential Treatment Requested

 

5.



--------------------------------------------------------------------------------

3.3 Royalty Termination. After the payment of all Milestone Payments and
Royalties due and payable through the end of the Royalty Period, Purchaser shall
have no further obligation to make any payments to Seller under Section 3.1(b)
or (c).

3.4 Royalty Reduction. If Purchaser or any of its Affiliates or licensees is
obligated or finds it reasonably necessary to pay consideration to any third
party (other than an Affiliate) that holds a patent that is in the reasonable
judgment of Purchaser or its Affiliate or licensee and its counsel would
[…***…], and if the […***…] to Seller and such third party(ies) […***…] percent
([…***…]%), then the royalty percentage to be paid to Seller by Purchaser set
forth above shall be reduced by the percentage calculated by the following
formula: […***…], in which A is the […***…] and B is […***…] on the Product. For
example, if, after […***…] $[…***…], the […***…] due to Seller and one
non-Affiliate third party is […***…] percent ([…***…]%), the reduction would be
equal to […***…], or […***…]% and, the royalty percentages owed to Seller as set
forth in Section 3.1(c) above would be reduced to […***…] percent ([…***…]%).
However, in no event shall the royalty amount payable to Seller for any […***…]
be reduced below […***…] percent ([…***…]%) of the royalty that would otherwise
payable as set forth in Section 3.1(c), without reduction pursuant to this
Section 3.4.

3.5 Representations and Warranties. In connection with Section 3.1(a), Seller
represents and warrants to Purchaser as follows:

(a) Purchase Entirely for Own Account. The applicable equity securities of
Purchaser to be acquired by Seller will be acquired for investment for Seller’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and Seller has no present intention of
selling, granting any participation in, or otherwise distributing the same.
Seller does not presently have any contract, undertaking, agreement or
arrangement with any third party to sell, transfer or grant participations to
such third party, with respect to any of the applicable equity securities of
Purchaser.

(b) Disclosure of Information. Seller has had an opportunity to discuss
Purchaser’s business, management, financial affairs and the terms and conditions
of the offering of the applicable equity securities of Purchaser with
Purchaser’s management.

(c) Restricted Securities. Seller understands that the applicable equity
securities of Purchaser have not been, and will not be, registered under the
Securities Act of 1933, as amended, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of
Seller’s representations as expressed herein. Seller understands that the
applicable equity securities of Purchaser are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Seller must hold such equity securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Seller acknowledges that Purchaser has no obligation
to register or qualify the applicable equity securities of Purchaser, or any
securities into which such equity securities may be converted, for resale except
as set forth in the Convertible Note. Seller further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the applicable equity securities of Purchaser, and
on requirements relating to Purchaser which are outside of the Seller’s control,
and which Purchaser is under no obligation and may not be able to satisfy.

 

 

***Confidential Treatment Requested

 

6.



--------------------------------------------------------------------------------

(d) No Public Market. Seller understands that no public market now exists for
the applicable equity securities of Purchaser, and that Purchaser has made no
assurances that a public market will ever exist for such securities.

(e) Accredited Investor. Seller is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

(f) Legends. Seller understands that the stock certificates for the applicable
equity securities of Purchaser and any securities issued in respect of or
exchange for such equity securities, may bear one or all of the following
legends:

(i) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED”.

(ii) Any legend set forth in, or required by, applicable financing agreements
entered into in connection with the issuance of the equity securities.

(iii) Any legend required by the securities laws of any state to the extent such
laws are applicable to such equity securities represented by the certificate so
legended.

        3.6 Audit Rights. Purchaser shall keep, and shall cause its Affiliates
and licensees, as applicable, to keep records in sufficient detail with respect
to the Royalties. Upon written request from Seller, Purchaser shall provide
Seller with written certification from Purchaser’s auditors concerning the
accuracy of the calculation of Royalties and corresponding Royalties payments
for each calendar quarter (or portion thereof, as applicable) within the Royalty
Period. In the event the audit indicates any underpayment for a given calendar
quarter (or portion thereof, as applicable) within the Royalty Period by
Purchaser, Purchaser shall promptly pay Seller for the additional Royalties owed
by Purchaser for such calendar quarter (or portion thereof, as applicable).
Purchaser shall pay interest

at […***…] regarding any underpayment from the time period commencing when the
payment should have been made until the date of payment.

3.7 Taxes. Purchaser shall be responsible for the payment of any sales, use,
transfer or similar taxes arising out of or in connection with the transactions
contemplated by Article 2. Purchaser will make all payments to Seller under this
Agreement without deduction or withholding for any taxes except to the extent
that any such deduction or withholding is required by applicable law in effect
at the time of payment. If any taxes are required to be withheld by Purchaser,
Purchaser shall (a) deduct such taxes from the payment to Seller, (b) increase
the sum payable to Seller by the amount necessary to yield to Seller an amount
equal to the sum it would have received had no withholdings or deductions been
made (c) timely pay the taxes to the proper taxing authority, and (d) send proof
of payment to Seller and certify its receipt by the taxing authority promptly
following such payment. The parties agree to cooperate in good faith to obtain
the benefit of any tax treaty that may be applicable to the payments made or to
be made under this Agreement. If Seller or any of its members (only in their
capacity as members of Seller) is able to obtain credit for any taxes for which
an additional payment is made by Purchaser under this Section (“Creditable
Taxes”) against any tax liability otherwise payable by Seller or any of its
members (only in their capacity as members of Seller), Seller shall reimburse to
Purchaser an

 

 

***Confidential Treatment Requested

 

7.



--------------------------------------------------------------------------------

amount equivalent to the Creditable Taxes. Seller shall provide Purchaser with
evidence as Purchaser may reasonably request to review the amount of any
Creditable Taxes.

4. REPRESENTATIONS AND WARRANTIES

4.1 Mutual Representations and Warranties. Each party represents and warrants to
the other party that, as of the Effective Date: (a) the execution, delivery and
performance of this Agreement by such party have been duly authorized by all
necessary action on the part of such party; and (b) this Agreement constitutes
the legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms.

4.2 Seller Representations and Warranties. Seller hereby represents and warrants
to Purchaser that, as of the Effective Date (but prior to giving effect to the
transactions contemplated by Section 2.1): (a) Seller is the sole owner of the
Assets, free and clear of any third party rights; (b) without limiting the
generality of the foregoing, Seller has not granted any third party any license,
or option to obtain a license, under the Patent Rights; (c) Seller has not
received written notice from any third party alleging that the practice of any
invention claimed by the Patent Rights infringes the patent or other
intellectual property rights of such third party; and (d) Seller’s execution,
delivery and performance of this Agreement do not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound.

4.3 Disclaimer. Except as expressly set forth herein, the Assets are provided
“as is” with all faults and without any warranty, whether express, implied,
statutory or otherwise, and EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.

4.4 Limitation of Liability. EXCEPT FOR PAYMENTS UNDER ARTICLE 3 OR LIABILITY
FOR BREACH OF ARTICLE 5, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT; provided, however, that this Section 4.4 shall
not be construed to limit either party’s indemnification obligations under
Article 6.

5. CONFIDENTIALITY

5.1 Confidentiality. The receiving party hereby agrees to keep confidential and
not to publish or otherwise disclose or use for any purpose any Confidential
Information of the disclosing party. The receiving party will use at least the
same standard of care as it uses to protect proprietary or confidential
information of its own (but no less than reasonable care) to ensure that its
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information. Neither Seller nor
Purchaser shall issue any press release or other announcement with respect to
the transactions contemplated by this Agreement without the consent of the other
party, except that promptly following the Effective Date, Seller may issue a
press release announcing that Seller has sold certain undisclosed patents to
Purchaser, subject to Purchaser’s prior review and approval of the form of such
press release, which approval will not be unreasonably withheld, conditioned or
delayed.

5.2 Authorized Disclosure. Notwithstanding any other provision of this
Agreement, the receiving party may disclose Confidential Information of the
disclosing party: (a) to the extent required in response to a valid order of a
court or other governmental body or as required by law, regulation or stock
exchange rule; provided, however, that the receiving party shall advise the
disclosing party in advance of such disclosure to the extent practicable and
permissible by such order, law, regulation or stock

 

8.



--------------------------------------------------------------------------------

exchange rule and any other applicable law, shall reasonably cooperate with the
disclosing party, if requested, in seeking an appropriate protective order or
other remedy, and shall otherwise continue to perform its obligations of
confidentiality set out herein; and (b) to establish rights or defenses or
enforce obligations under this Agreement.

6. INDEMNIFICATION

6.1 Indemnification by Purchaser. Purchaser hereby agrees to save, defend and
hold Seller, its affiliates (other than Purchaser) and their respective
directors, officers, employees and agents (each, a “Seller Indemnitee”) harmless
from and against any and all claims, suits, actions, demands, liabilities,
expenses and/or losses, including reasonable legal expense and attorneys’ fees
(collectively, “Losses”), to which any Seller Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by a third party to the
extent such Losses arise out of (a) the development, manufacture, use, handling,
storage, sale or other disposition of any Product by or on behalf of Purchaser
or any of its affiliates, assignees, licensees or contractors, including,
without limitation, any losses arising from any product liability or personal
injury claims or lawsuits; or (b) the prosecution, maintenance, enforcement or
defense of the Patent Rights by or on behalf of Purchaser or any of its
affiliates, assignees, licensees or contractors; except, in each case, to the
extent such Losses result from Seller’s breach of its representations,
warranties or obligations under this Agreement.

6.2 Indemnification by Seller. Seller hereby agrees to save, defend and hold
Purchaser, its affiliates (other than Seller) and their respective directors,
officers, employees and agents (each, a “Purchaser Indemnitee”) harmless from
and against any and all Losses to which any Purchaser Indemnitee may become
subject as a result of any claim, demand, action or other proceeding by a third
party to the extent such Losses arise out of Seller’s breach of its
representations, warranties or obligations under this Agreement.

6.3 Control of Defense. Any entity entitled to indemnification under this
Article 6 shall give notice to the indemnifying party of any Losses that may be
subject to indemnification, promptly after learning of such Losses, and the
indemnifying party shall assume the defense of such Losses with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed by
the indemnifying party with counsel so selected, the indemnifying party will not
be subject to any liability for any settlement of such Losses made by the
indemnified party without its consent (but such consent will not be unreasonably
withheld or delayed), and will not be obligated to pay the fees and expenses of
any separate counsel retained by the indemnified party with respect to such
Losses. The indemnified party shall provide the indemnifying party with all
information in its possession and all assistance reasonably necessary to enable
the indemnifying party to carry on the defense of any such Losses.

7. GENERAL PROVISIONS

7.1 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding its conflicts of laws principles. The parties hereby irrevocably
submit to the exclusive jurisdiction and venue of the federal courts located in
San Diego, California, for any claim or controversy arising under this
Agreement.

7.2 Entire Agreement; Modification. This Agreement (including the Exhibits
hereto) is both a final expression of the parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, among the parties concerning any and all matters

 

9.



--------------------------------------------------------------------------------

contained herein. This Agreement may only be modified or supplemented in a
writing expressly stated for such purpose and signed by the parties to this
Agreement.

7.3 Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such party.

7.4 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either party without the prior written consent of the other party (which
consent shall not be unreasonably withheld); provided, however, that either
party may assign this Agreement and its rights and obligations hereunder without
the other party’s consent in connection with the transfer or sale of all or
substantially all of the business of such party to which this Agreement relates
to an affiliate of such party or a third party, whether by merger, sale of
stock, sale of assets or otherwise, provided that, in the case of an assignment
or transfer to an affiliate, the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such affiliate. The rights and obligations
of the parties under this Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties. Any assignment
not in accordance with this Agreement shall be void.

7.5 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.

7.6 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force and effect as if the original
Agreement had been executed without the invalidated, unenforceable or illegal
part.

7.7 Notices. All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

 

if to Seller, to:

Araxes Pharma LLC

11119 N. Torrey Pines Road, Suite 125

La Jolla, CA 92037

Attention: Chief Executive Officer

Facsimile No.: (858) 500-8801

if to Purchaser, to:

Kura Oncology, Inc.

11119 N. Torrey Pines Road, Suite 125

La Jolla, CA 92037

Attention: Chief Executive Officer

Facsimile No.: (858) 500-8801

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch if sent by nationally-

 

10.



--------------------------------------------------------------------------------

recognized overnight courier; and/or (c) on the fifth business day following the
date of mailing if sent by mail.

7.8 Interpretation. The headings contained in this Agreement preceding the text
of the articles and sections hereof are inserted for convenience and ease of
reference only and shall not constitute any part of this Agreement, or have any
effect on its interpretation or construction. Ambiguities and uncertainties in
this Agreement, if any, shall not be interpreted against any party, irrespective
of which party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language, and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement, shall be in the
English language.

7.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original document, and all of which, together with
this writing, shall be deemed one instrument. Facsimile signatures shall be as
effective as original signatures.

[Remainder of this page intentionally left blank.]

 

11.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this ASSET PURCHASE
AGREEMENT as of the Effective Date.

 

ARAXES PHARMA LLC KURA ONCOLOGY, INC. By:

/s/ Heidi Henson

By:

/s/ Troy Wilson

Name: Heidi Henson Name: Troy Wilson Title: CFO Title: President & CEO

 

12.



--------------------------------------------------------------------------------

EXHIBIT A

[…***…]

[…***…]

[…***…]

 

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

CONVERTIBLE NOTE



--------------------------------------------------------------------------------

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON ANY CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED BY ANY PERSON, INCLUDING A PLEDGEE, UNLESS
(1) EITHER (A) A REGISTRATION WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

KURA ONCOLOGY, INC.

CONVERTIBLE PROMISSORY NOTE

 

$500,000

December 23, 2014

San Diego, California

FOR VALUE RECEIVED, Kura Oncology, Inc., a Delaware corporation (the “Company”),
promises to pay to Araxes Pharma LLC, or its assignee (the “Holder”), the
principal sum of Five Hundred Thousand US Dollars ($500,000) (the “Principal
Amount”), together with interest, in the manner provided herein.

1. Maturity Date; No Pre-Payment.

(a) Maturity Date. Unless earlier converted as provided in Section 4 herein, an
amount equal to the sum of the entire outstanding principal balance under this
Note, plus all unpaid accrued interest hereon, shall be due and payable on the
earliest to occur of: (i) May 31, 2016 (the “Maturity Date”), (ii) a Change of
Control (as defined below), and (iii) the occurrence of an Event of Default (as
defined below).

(b) No Pre-Payment. This Note may not be prepaid by the Company, either in whole
or in part.

2. Interest.

Interest on the unpaid Principal Amount shall accrue beginning on the date
hereof at a rate equal to eight percent (8%) per annum, computed on the basis of
the actual number of days elapsed and a year of 365 days from the date of this
Note until the Principal Amount and all interest accrued thereon are paid or
converted. Unless earlier converted as provided in Section 4 herein, interest
shall not be due and payable until the Maturity Date or an earlier Change of
Control or Event of Default.

3. Events of Default.

(a) Definition of Event of Default. Any one or more of the following events
shall constitute an “Event of Default”:



--------------------------------------------------------------------------------

(i) The Company fails to pay on the due date any of the Principal Amount or
interest on this Note, or any other amount due under this Note, when and as the
same shall become due and payable, whether at the due date thereof or at the
date fixed for prepayment thereof or by acceleration thereof or otherwise, and
such default shall continue unremedied for a period of five (5) business days
after written notice thereof by the Holder;

(ii) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company or any subsidiary, or of a substantial part of the
property or assets of the Company or any subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(b) the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Company or any subsidiary or for a substantial part
of the property or assets of the Company or any subsidiary, or (c) the
winding-up or liquidation of the Company or any subsidiary, and any such
proceeding or petition shall continue undismissed for sixty (60) days after
filing or an order or decree approving or ordering any of the foregoing shall be
entered;

(iii) The Company shall (a) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (b) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in Section 3(a)(ii) above,
(c) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any subsidiary
or for a substantial part of the property or assets of the Company or any
subsidiary, (d) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (e) make a general assignment for the
benefit of creditors, (f) become unable, admit in writing its inability or fail
generally to pay its debts as and when they become due or (g) take any action
for the purpose of effecting any of the foregoing.

(b) Rights upon Event of Default. Upon the occurrence of an Event of Default,
the Holder may, by notice to the Company, declare the entire unpaid Principal
Amount of this Note, all interest accrued and unpaid thereon and all other
amounts payable under this Note to be forthwith due and payable, whereupon this
Note, all such accrued interest and all such other amounts shall become and be
forthwith due and payable. The Holder also may exercise from time to time any
rights and remedies available to it by law.

4. Conversion.

(a) Mandatory Conversion. Subject to and in compliance with the provisions of
this Section 4, at any time prior to the Maturity Date, upon the Company’s
receiving gross proceeds of at least $10,000,000.00 (not including the aggregate
principal amount of, and accrued interest on, the Note to be converted) in an
offering or series of related offerings from the bona fide sale of Series A
Preferred Stock or such other class of shares as are issued by the Company (a
“Qualified Equity Financing”), the entire outstanding Principal Amount of this
Note and all accrued and unpaid interest thereon shall automatically convert
into shares of the Company’s capital stock with equivalent rights and
preferences as the shares issued in such Qualified Equity Financing (such shares
to be issued upon such conversion hereof, the “Qualified Equity Financing
Shares”) at a conversion price equal to the lowest per share purchase price paid
for the shares offered in the Qualified Equity Financing.

 

2



--------------------------------------------------------------------------------

(b) Conversion Procedure. Before the Holder shall be entitled to convert this
Note into Qualified Equity Financing Shares pursuant to Section 4(a) above, the
Holder shall surrender this Note, duly endorsed, at the office of the Company.
The conversion shall be deemed to have been made immediately prior to the close
of business on the date of the consummation of the Qualified Equity Financing.
Thereupon, the Company shall promptly issue and deliver to the Holder a
certificate or certificates for the number of Qualified Equity Financing Shares
to which the Holder is entitled.

(c) Note No Longer Outstanding. Upon conversion of this Note, this Note shall no
longer be deemed to be outstanding and all rights of the Holder as a holder of
this Note shall cease.

(d) Fractional Shares. No fractional Qualified Equity Financing Shares shall be
issued upon conversion of this Note. The Company shall, in lieu of issuing any
fractional shares, pay the Holder cash equal to the product of such fraction
multiplied by the applicable conversion price on the date of conversion.

(e) Execution of Agreements Upon Conversion. If this Note converts upon a
Qualified Equity Financing pursuant to Section 4(a) above, then in connection
therewith, the Holder and the Company will, if requested by either the Company
or Holder, execute and deliver to each other such agreements (including, without
limitation, a purchase agreement, investor rights agreement, right of first
refusal/co-sale agreement and voting agreement (the “Financing Agreements”)) as
are executed and delivered by other investors in such financing.

5. Change of Control. In the event of a Change of Control (defined below) prior
to the closing of a Qualified Equity Financing, the Holder may elect to, at its
sole discretion and upon written notice to the Company, be paid the sum of
(i) one and one half times (1.5x) the outstanding Principal Amount plus
(ii) accrued interest on this Note, payable upon consummation of the Change of
Control. The Company shall provide written notice to the Holder of a Change of
Control at least 15 days in advance of the consummation thereof. A “Change of
Control” means (a) any merger with another company or an acquisition of the
Company, whether by recapitalization, consolidation, sale of outstanding equity
securities or otherwise, as a result of which the existing equity holders of the
Company prior to such transaction hold less than fifty percent (50%) of the
outstanding voting securities of the surviving entity after such transaction, or
(b) a sale of all or substantially all of the assets of the Company.

6. Miscellaneous.

(a) No Stockholder Rights. The Holder shall not be entitled to vote or receive
dividends or be deemed the holder of any equity securities of the Company that
may at any time be issuable on the conversion hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a holder of equity securities of the Company or any right to
vote for the election of directors or upon any matter submitted to holders of
equity securities at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or

 

3



--------------------------------------------------------------------------------

otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this Note shall have converted in
accordance with Section 4 hereof.

(b) Waiver and Amendment. Any term of this Note may be amended or waived, either
retroactively or prospectively, with the written consent of the Company and the
Holder.

(c) Notices and Addresses. Any notice, demand, request, waiver, or other
communication under this Note shall be in writing and shall be deemed to have
been duly given on the date of service, if personally served or sent by telecopy
or email; on the business day after notice is delivered to a courier or mailed
by express mail, if sent by courier delivery service or express mail for next
day delivery; and on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered, return receipt
requested, postage prepaid and addressed as follows:

 

Company: Kura Oncology, Inc.

11119 N. Torrey Pines Road, Suite 125

La Jolla, CA 92037

Holder: Araxes Pharma LLC

11119 N. Torrey Pines Road, Suite 125

La Jolla, CA 92037

(d) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note or
any Note exchanged for it, and (in the case of loss, theft or destruction) of
unsecured indemnity satisfactory to it, and upon reimbursement to the Company of
all reasonable expenses incidental thereto, and upon surrender and cancellation
of such Note, if mutilated, the Company will make and deliver in lieu of such
Note a new Note of like tenor and unpaid Principal Amount and dated as of the
original date of this Note.

(e) Severability; Binding Effect. Any provision of this Note which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Note or affecting
the validity or unenforceability of any of the terms and provisions of this Note
in any other jurisdiction. This Note shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.

(f) Governing Law. This Note shall be construed and enforced in accordance with
and governed by laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

(g) Jurisdiction and Service of Process. Any legal action or proceeding with
respect to this Note shall be brought in the courts of the State of Delaware. By
execution and delivery of this Note, each of the parties hereto accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each of the parties hereto

 

4



--------------------------------------------------------------------------------

irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the party at its address set forth in
Section 6(c) hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered as of the date
first written above.

 

Company: Kura Oncology, Inc. By:

 

Name: Title:

 

AGREED TO AND ACCEPTED: Holder: Araxes Pharma LLC By:

 

Name: Title: